DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments and remarks, filed 02/09/2021 have been acknowledged.
Response to Arguments
	Applicant’s arguments filed 02/09/2021 with respect to the claim rejections under 35 U.S.C. 103 have been fully considered and are persuasive. The examiner acknowledges that the prior art of record alone and in combination to not teach or suggest all of the features of the amended claim 1. 
EXAMINER’S AMENDMENT
	The examiner’s amendment below is in response to the typo found in the Applicant’s amendment submitted 02/09/2021.
Authorization for this examiner’s amendment was given in an interview with Jeff Lloyd on 03/22/2021.
	An examiner’s amendment to the record appears below. Should the changes and/or addition be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1 is amended as follows:
Line 14: “second” should read “first”, and 
Line 16: “first” should read “second”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the of the claims is the amendment to claim 1 to include “wherein the controller is configured to enter an angle setting mode of the first and second reflectors at time of initial wearing and time of re-wearing of the wearable device, wherein the controller is configured to detect a signal-to-noise ratio of an optical signal received via the light receiver in a state of entering the angle setting mode” and “wherein the controller is configured to change the respective reflection angles of the first and second reflectors to detect the signal-to-noise ratio of an optical signal received via the light receiver according to a combination of each of reflection angles, and set the respective reflection angles of the first and second reflectors based on a reflection angle corresponding to a greatest detected signal-to-noise ratio of the detected signal-to-noise ratios”. While the primary reference of Onoe does include a wearable device with a substrate, a light emitter and a light receiver, when considered both alone and in combination with the secondary references, the prior art of record does not teach or suggest the controller configured to perform these functions. Additionally an updated search was performed in which no prior art was found to teach the newly added limitations to claim 1.
In the amended claim 1, filed 02/09/2021, the claim recites “wherein the second reflector is in direct contact with the lower surface of the optical window” in lines 14-15; “wherein the first reflector is in direct contact with a top surface of the substrate” in line 16. As shown in FIG. 8 of the instant application, the first reflector 232 is in direct contact with the lower surface of the optical window 280 and the second reflector 234 is in direct contact with the top surface of the substrate 210.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793